. (Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 1 of 42

FILED FOR RECORD 04,01 $2019 15:19:17
Shalley M. Mauterar, DY CLERK

24™ JUDICIAL DISTRICT COURT FOR THE PARISH OF JEEVERSON &6SO
| | STATE OF LOUISIANA a Ze
no: | WAT] FS "DIVISION:
CRESCENT CITY SURGICAL CENTRE
VERSUS

UNITEDHEALTHCARE OF LOUISIANA, INC,
FILED:

 

 

DEPUTY CLERK:
PETITION FOR DAMAGES
NOW INTO COURT, through undersigned counsel; comes plaintiff, CRESCENT
CITY SURGICAL CENTRE (hereinafter referred to as “Plaintiff” or “Crescent Hospital”),
a limited liability company licensed to do and doing business in the Parish of Jefferson,

State of Louisiana, who respectfully represents that:

Made Defendant herein is:

A. UNITEDHEALTHCARE OF LOUISIANA, INC., a Louisiana corporation
licensed to do and doing business in this Parish and State;

i. NATURE OF ACTION

1. This case concerns plaintiff Crescent Hospital’s state law breach of contract
claim against defendant, Unitedhealthcare of Leutitang Inc. (hereinafter referred to as
“Defendant” or “Unitedhealthcare”) for its continuing failure to pay plaintiff, Crescent
Hospital, an appropriate amount of money for medical services provided by Crescent
Hospital, which Unitedhealthcare agreed to pay.

2. Despite Unitedhealthcare’s representations, and the parties’ ongoing
apreement that Unitedhealthcare would pay the out-of-network provider's charges for
medical services, Unitedhealthcare has breached its agreement and systematically reduced
its payments to Crescent Hospital. _

3. Crescent Hospital, relying on-~- Unitedhealthcare’s statements and

representations, provided quality services to Unitedhealthcare’s customers, only to receive

Page 1 of 17

 
 

_Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 2 of 42

grossly insufficient payments. Given Unitedhealthcare’s statements and representations,
Crescent Hospital is entitled to recover an appropriate reasonable amount for medical
services rendered to Unitedhealthcare’s customers.

4, Unitedhealthcare has engaged in systematic, sophisticated, and intentional
conduct to avoid paying Crescent Hospital what it stent pay for services rendered.

5. Crescent Hospital has been severely injured and financially damaged as a
result of Unitedhealthcare’s unlawful actions.

6. Despite repeated efforts by Crescent Hospital to amicably resolve these
issues, its entreaties have been to no avail.

| III. VENUE AND JURISDICTION

7. Venue is proper in this matter pursuant to Louisiana Code of Civil Procedure

Arts. 42, 74 and 76.1. The defendant is domiciled in this Parish and State.
IV. FACTUAL BACKGROUND

8. Crescent Hospital provides surgical and related care to patients in the New
Orleans area, and has over seventy board-certified physicians on its medical staff.

9. Crescent Hospital regularly provided medical care to customers of
Unitedhealthcare from 2011 through the present, even though the hospital is not within the
network of Unitedhealthcare providers.

10. Numerous Unitedhealthcare customers have chosen to receive their care at
Crescent Hospital from its qualified surgeons and medical staff.

11. Crescent Hospital’s care is of the highest quality, and some of the best.
surgeons seek out opportunities to provide their surgical services there.

12. Crescent Hospital’s charges are fair and reasonable.

13. Crescent Hospital has had an ongoing, consistent, and systematic business
relationship with Unitedhealthcare.

14. Each and every time before providing services to Unitedhealthcare
customers, Crescent Hospital verifies Unitedhealthcare’s agreement or offer to pay for ~
services.

Page 2 of 17

 
 

_Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 3 of 42

15. Each and every time Crescent Hospital contacts Unitedhealthcare, it verifies
that prospective patients are Unitedhealthcare customers that Unitedhealthcare will pay for
medical bills for out-of-network medical services, such as those Crescent Hospital
provides, and what percentage of medical bills Unitedhealthcare agrees and offers to pay.

16. Each and every time, based on Unitedhealthcare’s communication, Crescent
Hospital provides medical services to Unitedhealthcare customers.

17. After performing services to patients who are Unitedhealthcare’s customers,
Crescent Hospital timely provides to Unitedhealthcare a bill for services rendered,
including a detailed itemization of services and supplies rendered in the course of such
care, along with supporting documentation.

18. | Unitedhealthcare required that Crescent Hospital verify Unitedhealthcare’s
agreement or offer to pay, and the percentage of the bill Unitedhealthcare would pay by
referring to Unitedhealthcare’s web portal.

19. Each and every time, Unitedhealthcare’s statements regarding what it agreed
or offered to pay and. percentage of payment as stated on the web portal and otherwise,
constitute affirmative representations regarding payment and its responsibility to Crescent
Hospital for payment for services rendered by Crescent Hospital to Unitedhealthcare
customers.

20. Through its web portal, each and every time, Unitedhealthcare
communicated to Crescent Hospital before Crescent Hospital provided medical services to

- Unitedhealthcare customers, the fact that Unitedhealthcare would pay and the percentage
of the Crescent Hospital medical bill Unitedhealthcare would pay, and Unitedhealthcare
expected Crescent Hospital to rely upon the information contained on its web portal, and
Crescent Hospital relied upon same and provided medical services to Unitedbiealthcané
customers.

21. Each and every time after the medical services were performed by Crescent
Hospital, Crescent Hospital prepared and sent a bill for services rendered to -

Unitedhealthcare. Unitedhealthcare consistently and systematically failed to pay what it

Page 3 of 17

 
 

~ Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 4 of 42

agreed/offered or a reasonablé amount, in violation of Louisiana Law. Instead,
Unitedhealthcare only paid cents on the dollar.

22. Distilled, Unitedhealthcare has converted money it owed to Crescent
Hospital to its own use.

23. Each and every time Crescent Hospital relied upon and was entitled to rely

upon to its detriment Unitedhealthcare’s web portal, and other statements made by
Unitedhealthcare, whether oral or otherwise, regarding Unitedhealthcare’s agreement or
offer to pay, and the percentage Unitedhealthcare offered or agreed to pay to Crescent
Hospital for medical services rendered by Crescent Hospital to and for Unitedhealthcare
customers.

24. Unitedhealthcare published statements to Crescent Hospital that it will pay
out-of-network providers a designated percentage of its medical bill.

25. Despite Unitedhealthcare’s confirmation that it would pay a designated
percentage of Crescent Hospital’s bill for out-of-network services, Unitedhealthcare
engaged in a systematic, arbitrary and intentional effort to pay Crescent Hospital only cents
on the dollar for services it rendered.

26. Unitedhealthcare has engaged in a systematic and improper practice aimed _
at reducing payments to out-of-network providers.

_ 27. Unitedhealthcare has consistently, systematically, and unreasonably paid
Crescent Hospital for medical care, which it diined/aoreed to pay Crescent Hospital, cents
on the dollar. This systematic and unlawful effort _ resulted in Crescent Hospital’s being
underpaid by millions of dollars, .

28.  Unitedhealthcare has failed to provide Crescent Hospital with any reasonable
basis for its inadequate and extreme underpayments, ilhastrating that its actions are
unilateral and finproper,

29. Crescent Hospital ‘has been substantially damaged as a result of

Unitedhealthcare’s stream of unlawful activities.

Page 4 of 17

 
 

_Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 5 of 42

V. FIRST CAUSE OF ACTION
BREACH OF CONTRACT -- FAILURE TO PAY A REASONABLE AMOUNT

30. Crescent Hospital incorporates the foregoing paragraphs as if fully stated
herein.

31. Crescent Hospital does not claim or seek coverage or benefits on behalf of
its witiees and expressly waives same, but instead seeks to enforce independent state law
(and not federal law) legal duties that Unitedhealthcare owes directly to Crescent Hospital.
Crescent Hospital specifically refuses to plead and expressly waives any rights it may have
against Unitedhealthcare under any and all federal laws, either independently or on behalf
of its patients. See Omega Hosp.. LLC y. La. Health Serv. & Indem. Co., No. CIV. A. 13-
21,2013 WL 5236625, at *(E.D. La. Sept. 16, 2013), rev’d in part sub nom. Omega Hosp.,
LLC. v. La. Health Serv. & Indem. Co., 592 F. App’x 268 (™ Cir, 2014); Crescent City
Surgical Centre vy. La, Health Serv. & Indem. Co., No. 17-10211 (E.D. La. Oct. 11, 2017).

32. Crescent Hospital is an independent party. Its claims are based on its status

 

as an out-of-network health -provider for medical services rendered, which
Unitedhealthcare agrees to pay for and does pay (though extremely underpays) Crescent _
Hospital, and are not based on any assignment of benefits from its patients. Crescent
Hospital specifically refuses to plead and expressly waives any rights it may have against
| Unitedhealthcare under any and all federal laws, either independently or on behalf of its
patients.
33. | Crescent Hospital’s claims are not based on the “relationship between the
insured and insurer,” but upon Unitedhealthcare’s solicitation and knowing acceptance of
Crescent Hospital’s services.
34, Each and every time a-contract was formed by the consent of the parties
(Crescent Hospital and Unitedhealthcare) established through offer and acceptance.
35. An enforceable contract requires a meeting of the minds, which there was
each and every time. |

Page 5 of 17

 
_. Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 6 of 42

36. Once an offer is made, consent to a contract need not be expressed in words
but may be implied by actions of the parties, as it was here each and every time from 2011

_through the present:

A. Crescent Hospital and Unitedhealthcare have an ongoing, consistent
and systematic business relationship. |

B. More particularly, Unitedhealthcare offered to pay Crescent Hospital

| for the medical services provided to Unttedhealihcare customers.
Each and every time the arrangement between the parties to the
transactions underlying this lawsuit are routine and familiar, in that
the same process of business, contract, billing and extreme
underpayment occurs. |

Cc, Unitedhealthcare communicates to Crescent Hospital, which will be

rendering .the medical services, the percentage of the Crescent

 

Hospital medical bill it agrees to pay for services rendered to
Unitedhealthcare customers. Unitedhealthcare did this over the
‘telephone, and then through its web portal in response to Crescent
Hospital’s inquiries.

D. — Unitedhealthcare not only made this information available to Crescent
Hospital, it specifically instructed Crescent Hospital to refer to it for
information related to what Unitedhealthcare would pay.
Specifically, Unitedhealthcare wrote to Crescent Hospital, expressly
instructing Crescent Hospital to refer to the its web portal for any
information it sought from Unitedhealthcare relating to monetary
payments.

E. In response to and based upon Unitedhealthcare’s representations «
each and every time regarding what it would pay for medical services,

Crescent Hospital agreed to render medical services to

Unitedhealthcare’s customers. Each and every time before agreeing
Page 6 of 17

 
_ Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 7 of 42

to treat a prospective patient, Crescent Hospital first confirmed with
Unitedhealthcare the percentage of the bill for the medical services to —
be performed that Unitedhealthcare agreed or offered to pay. Crescent
Hospital verified Unitedhealthcare’s offer and its terms through

” ‘eleplione calls, and thereafter, through viewing the offers on
Unitedhealthcare’s web portal.

F, Regardless of the means of communication, each and every time
Unitedhealthcare communicated to Crescent Hospital that it would
pay Crescent Hospital a percentage of its bill When Cie
Hospital deemed the offer to be acceptable, it accepted the offer by
providing the medical services. This resulting performance
constitutes an acceptance OF Unitedhealthcare’s offer and, alone, is
sufficient to establish a binding, enforceable contract between the two.

G.  Unitedhealthcare and Crescent Hospital consented to contract dicnzi
a longstanding business relationship and a consistent course of
dealing.

H. Crescent Hospital has been providing medical services for
Unitedhealthcare for years.

L In furtherance of this business relationship, Unitedhealthcare, in fact,
has in its system a provider identification number specifically for
Crescent Hospital, which assists it in processing Crescent Hospital’s
bills and its resulting payments.

J. Throughout’ the course of their dealing, Unitedhealthcare never
indicated any desire not to do business with Crescent Hospital. Even
after deciding not to engage in telephonic pre-verification of payment,
it continued to direct Crescent Hospital to its web portal for such
information. Unitedhealthcare never communicated to Crescent

Hospital not to treat any Unitedhealthcare customer.

Page 7 of 17

 
 

_ Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 8 of 42

Unitedhealthcare has all along availed itself of Crescent Hospital’s
providing services to its customers. Crescent Hospital, after providing
such services, then billed Unitedhealthcare directly for payment.
And, in response.to such billing, Unitedhealthcare considered and
generally made payments to Crescent Hospital for the services
(although not close to the full amount due).

K. Crescent Hospital’s rendering of medical services for
Unitedhealthcare customers, its billing Unitedhealthcare for payment
for same, and Unitedhealthcare’s payments in fesponse demonstrate
and confirm the parties’ contractual undertaking. Omega Hospital,
LLC vs. Louisiana Health Service & Indemnity Co., 191 So.3d 582
writ denied.

L. Each and every time, Unitedhealthcare and Crescent Hospital
exchanged offer and acceptance via telephonic and internet
verifications.

M. Each and every time, Crescent Hospital contacts Unitedhealthcare to
do work, Unitedhealthcare consents to same and confirms its
responsibility for the bill.

N. | Each and every time, Crescent Hospital does the work.

Each and every time, Crescent Hospital prepares and sends a bill.

P. Finally, in the alternative, and to the extent the Court were to find that
the parties did not agree upon a set price that Unitedhealthcare would
pay for Crescent Hospital’s rendering medical services to its
customers would not foreclose a finding of an enforceable contract.
The fact that the amount of compensation a party is to receive for
services rendered was not agreed upon does not vitiate the contract.

Anstead, the law will imply in the contract, a ptovision that the party

Page 8 of 17

 
 

_ Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 9 of 42

would be paid a reasonable sum for the services. La. Civ. Code art.
2054, |

Q. In this civenmnermiine, the fact-finder may and will supply a reasonable
price for the contract for Unitedhealthcare to pay for medical services
rendered by Crescent Hospital.

R. As adirect result of Unitedhealthcare’s breach, Crescent Hospital has
suffered damages including La Civil Code Art. 2000, interest
damages.

VI. SECOND CAUSE OF ACTION

VIOLATION OF LOUISIANA’S UNFAIR TRADE PRACTICES ACT

37. Crescent Hospital incotporates the foregoing paragraphs as if fully stated
herein.

. 38. Crescent Hospital does not claim or seek coverage or benefits on behalf of its
patients, and expressly waives same, but instead seeks to enforce independent state law
(and not federal law) legal duties that Unitedhealthcare owes directly to Crescent Hospital.
Crescent Hospital specifically refuses to plead and expressly waives any rights it may have
against Unitedhealthcare under any and all federal laws.

39. Fraud, deceit, and misrepresentation constitute “deceptive practices” under
the Louisiana Unfair Trade Practices Act. (“LUTPA”)

40. Defendants’ improper actions and practices described in this Petition
constitute the use or employment of an unfair or deceptive method, act, or practice under
Louisiana Revised Statute § 51:1401, ef seg. Defendants’ acts violate public policy and
are immoral, unethical, oppressive, unscrupulous, and/or substantially injurious. |

41, As aresult of Unitedhealthcare’s unfair, pervasive and unlawful practices,
Unitedhealthcare has retained and continues to retain monies that it offered or agreed to
pay, and which therefore rightfully belong to Crescent Hospital for rendering medical

services to Unitedhealthcare customers.

Page 9 of 17

 

 

 
 

Casé 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 10 of 42

42. Crescent Hospital has been injured and suffered significant objective losses
as a result of the use of Unitedhealthcare’s actions, meriting an award of actual damages
in an amount to be proven at trial.

43.  Unitedhealthcare’s unfair practices are likely to continue absent judicial
intervention.

Vil. THIRD CAUSE OF ACTION
DETRIMENTAL RELIANCE

Ad, Crescent Hospital incorporates the foregoing paragraphs as if full stated
herein.

45, Crescent Hospital does not claim or seek coverage or benefits on behalf of its
patients, and einceealy waives same, but instead seeks to enforce independent state law
(and not federal law) legal duties that Unitedhealthcare owes directly to Crescent Hospital.
Crescent Hospital specifically refuses to plead and expressly waives any rights it may have
against Unitedhealthcare under any and all federal laws, either tndspenidently or on behalf
of its patients.

46. Unitedhealthcare is liable to Crescent Hospital under the theory of
detrimental reliance under Louisiana Civil Code Art. 1967,

47. Unitedheéalthcare communicated to Crescent Hospital via telephone and on
its web portal, that it agreed or offered to pay for Crescent Hospital’s provision of medical
services to Unitedhealthcare’s customers, which induced Crescent Hospital to rely on said
information to its detriment.

48. Crescent Hospital. reasonably relied, to its detriment, on representations and
statements made by Unitedhealthcare as to the existence and extent of Unitedhealthcare’s
offer or agreement to pay for Crescent Hospital’s provision of medical services to
Unitedhealthcare customers.

49. Crescent Hospital was entitled to rely upon Unitedhealthcare’s

representations and statements when accepting Unitedhealthcare customers as patients,

Page 10 of 17

 
 

Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 11 of 42

based upon Unitedhealthcare’s representations that Unitedhealthcare offered or agreed to
pay and would pay for out-of-network medical services rendered by Crescent Hospital.

50. Crescent Hospital has been damaged as a result of Unitedhealthcare’s actions .
in an amount to be proven at trial.

VII. FOURTH CAUSE OF ACTION
FRAUD

51. Crescent Hospital incorporates the fareavine paragraphs as if fully stated
herein.

52. Crescent Hospital does not claim or seek coverage or benefits on behalf of
its patients, and expressly waives same, but instead seeks to enforce independent state law
(and not federal law) legal duties that Unitedhealthcare owes directly to Crescent Hospital.
Crescent Hospital specifically, refuses to plead and expressly waives any rights it may have
against Unitedhealthcare under any and all federal laws, either independently or on behalf
of its patients,

53: . Fraud is defined in the Loutainan Civil Code as “a misrepresentation or a
suppression of the truth made with the intention either to obtain an unjust advantage for
one party or to cause a loss or raeeveniaiss to the other.” Fraud may result from silence
or inaction. La.C.C. art. 1953.

54. Unitedhealthcare made representations to Crescent Hospital by inviting

_Crescent Hospital to verify the terms of Unitedhealthcare’s offer or agreement to pay
through Steg Unitedhealthcare’s web portal, and by providing information on its web
portal, and making torecnents orally and otherwise to Crescent Hospital, which
Unitedhealthcare expected Crescent Hospital to rely upon, and which Crescent Hospital
did rely upon, regarding Unitedhealthcare’s offer or agreement to pay for Crescent
Hospital’s provision of medical services to Unitedhealthcare customers.

55, | Unitedhealthcare’s misrepreséntations were of material facts because

Crescent Hospital relied, to its detriment, on such misrepresentations and statements made

Page 11 of 17

 
_Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 12 of 42

by Unitedhealthcare as to the existence and extent of Unitedhealthcare’s offer or agreement
to pay for Crescent Hospital’s provision of medical services to Unitedhealthcare customers.

56. Upon information and belief, Unitedhealthcare intended to deceive Crescent
Hospital with its misrepresentations ane systematic failure to pay Crescent Hospital a
reasonable amount, and obtained an unjust advantage by keeping the monies it promised
to pay Crescent Hospital for medical services provided by Crescent Hospital to
Unitedhealthcare customers.

57.  Unitedhealthcare has gone so far as to unilaterally and improperly withhold
payment (keep Crescent’s money) for medical services performed by Crescent to
Unitedhealthcare customers at Unitedhealthcare’s direction by improperly claiming
overpayment for prior payments made by Unitedhealthcare for prior medical services
provided by Crescent to Unitedhealthcare customers at Unitedhealthcare’s direction in
violation of Louisiana law. La R.S. 22:1838, et seq.

58. Crescent Hospital was reasonably entitled to rely upon Unitedhealthcare’s
representations and statements in accepting Unitedhealthcare customers as patients, based
upon Unitedhealthcare’s representations it would pay for. care rendered by Crescent
Hospital.

59. Crescent Hospital has been damaged as a result of Unitedhealthcare’s
fraudulent actions, including extreme underpayment (Unitedhealthcare keeps Crescent
Hospital’s money), in an amount to be proven at ak.

IX. SEXTH CAUSE OF ACTION
NEGLIGENT MISREPRESENTATION

60. Crescent Hospital incorporates the foregoing paragraphs as if fully stated
herein.

61. Crescent Hospital does not claim or seek coverage of benefits on behalf of its
patients, and expressly waives same, but instead seeks to enforce independent state law
(and not federal law) legal duties that Unitedhealthcare owes directly to Crescent Hospital.
Crescent Hospital specifically refuses to plead and expressly waives any rights it may have

Page 12 of 17

 
_Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 13 of 42

against Unitedhealthcare under any and all federal laws, either independently or on behalf
. of its patients.

62. Louisiana allows recovery in tort for punt economic loss caused by
negligent misrepresentation where privity of contract is absent.

63. For the cause of action to arise, there must be a legal duty on the part of the
defendant to supply correct information to the plaintiff, there must be a breach of that duty,
and the breach must have caused plaintiff damage.

64. InLouisiana, negligent misrepresentation cases are evaluated using the duty-
risk analysis. The duty-risk analysis is employed on a case-by-case basis.

65. Generally, the initial determination in the duty-risk analysis is cause-in-fact.

66. Aplaintiff must prove that the conduct in question was a cause-in-fact of the
resulting harm, the defendant owed a duty of care to the plaintiff, the requisite duty was
breached by the defendant, and the risk of harm was within the scope of protection afforded
by the duty breached.

67. Under the olecunstarioes described in this Petition, Unitedhealthcare has a
legal duty to supply correct information regarding the existence and extent to which it has
agreed or offered to pay to Crescent Hospital for the provision of medical services to
Unitedhealthcare’s customers.

68. Crescent Hospital relied, to its detriment, on representations ail statements
made by Unitedhealthcare as to the existence and extent of payment by Unitedhealthcare
for Crescent Hospital’s provision of medical services to Unitedhealthcare’s customers. .

69. Crescent Hospital was entitled to rely upon Unitedhealthcare’s

representations and statements.

 

70. Unitedhealthcare is liable to Crescent Hospital for their negligent

misrepresentations pursuant to Louisiana Civil Code Art. 2315 and other Louisiana law.

 

71. Crescent Hospital has been injured and damaged as a result of

Unitedhealthcare’s actions in an amount to be proven at trial.

Page 13 of 17

 
 

 

_Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 14 of 42

| X. THE CLAIMS OF CRESCENT HOSPITAL HEREIN ARE EXCLUSIVELY
FOR STATE LAW BREACH OF CONTRACT AND THE STATE LAW CLAIMS
THAT FLOW THEREFROM. ,

72. This case arises and is brought exclusively under the laws of Louisiana, not
the laws of the United States. Nothing pleaded herein alleges any relief governed by or _
available pursuant to the Bates Reseemacat Income Security Act of 1974 (“ERISA”),
29 U.S.C. § 1001 ef seqg., or the Federal Employees Health Benefits Act (“FEHBA”), 5
U.S.C. § 8901 et seq., or federal common law, or any claims involving a federal officer.
To the extent that any such claims may be even implied, Crescent Hospital expressly rejects
such implication and expressly states that it does not and will not seek damages for any
such claims and expressly waives same. Omega Hosp., LLC v. La, Health Serv. & Indem.
Co., No. CIV. A. 13-21, 2013 WL 5236625, at *(E.D. La. Sept. 16, 2013), rev’d in part
sub nom. Omega Hosp., L.L.C. v. La. Health Serv. & Indem. Co., 592 F. App’x 268 (5
Cir. 2014); Crescent City Surgical Centre v, La. Health Serv. & Indem. Co. No. 17-10211
(ED. La. Oct. 11, 2017).

73. Crescent Hospital’s claims do not relate to employee welfare benefit plans
subject to federal law pursuant to either ERISA, 29 U.S.C. § 1132(a), or FEHBA, 5 U.S.C.
§ 8901 et seq., and Crescent Hospital expressly waives same, Further, Crescent Hospital
does not challenge the benefits that may be owed to its patients. Finally, Crescent Hospital
specifically does not seek any coverage determination or finding as to. what benefits may
be owed/not owed under any insurance policy to or on behalf of its patients. Crescent
Hospital specifically refuses to plead and expressly waives any rights it may have against
Unitedhealthcare under any and all federal laws, either independently or on behalf of its
patients.

74. Crescent Hospital does not seek to recover for alleged underpayments of
health benefits owed to its patients or for its patients and expressly waives same. Crescent
Hospital does not seek to enforce rights or recover benefits under the terms of any insurance

policy.

Page 14 of 17

 

 
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 15 of 42

75. Crescent Hospital does not seek to recover benefits under ERISA for its
patients and expressly and hereby waives same.

76. | Crescent Hospital does not seek to recover benefits from FEHBA-governed
health benefits plans for its patients and hereby expressly waives same. Furthermore,
Crescent Hospital does not seek to recover any amounts for Unitedhealthcare’s payment
misrepresentations that are related to treatment of any patient who may have a FEHBA
insurance policy, and hereby expressly waives and disclaims such recovery.

77. Crescent Hospital does not claim or seek coverage benefits on behalf of its
patients, and hereby expressly waives same, but instead seeks to enforce state law legal
duties that Unitedhealthcare owes directly to Crescent Hospital. Crescent Hospital’s suit
seeks only to enforce its own state law legal rights against Unitedhealthcare. Federal law
does not and cannot preempt Crescent Hospital’s state law claims because Crescent
Hospital expressly waives any and all federal law claims it may have against
Unitedhealthcare.

78. | Moreover, Crescent Hospital’s claims do not require a determination of any
federal rights and Crescent Hospital hereby expressly waives same.

79. Crescent Hospital is not, and does not, make a claim against Unitedhealthcare
either expressly or impliedly under ERISA. Crescent Hospital is not, and will not make a
claim against Unitedhealthcare either expressly or impliedly based upon assignments
regarding claims Unitedhealthcare customers may have against Unitedhealthcare and
hereby expressly waives same.

80. Crescent Hospital is not making a claim either expressly or impliedly that
Unitedhealthcare customers did not receive their benefits under the terms of their plans or
claim that the relationship between Unitedhealthcare’s customers and the customer’s
employers were adversely affected. Crescent Hospital is not seeking to recover any monies
promised on that basis and hereby expressly waives same.

81. Crescent Hospital’s suit is exclusively a direct action to enforce its own legal
rights to payment (as opposed to a derivative suit seeking to enforce its patients’ rights),

Page 15 of 17

 

 

 
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 16 of 42

and therefore is not a suit under FEHBA. FEHBA does not preempt Crescent Hospital’s
direct claim — brought exclusively under Louisiana law and not federal law in regard to
Unitedhealthcare’s agreements and misrepresentations concerning the extreme
underpayments to Crescent Hospital by Unitedhealthcare -— for negligent
misrepresentation, detrimental reliance, and breach of contract and LUTPA violations for
medical services provided by Crescent Hospital to Unitedhealthcare customers. Crescent
Hospital is not claiming monies for the failure of Unitedhealthcare to respect its patients’
rights and hereby expressly waives same.

82. Crescent Hospital is not and does not make a claim either expressly or
impliedly against a federal officer arising out of his official duties and hereby. expressly
waives aun: In fact, Crescent Hospital expressly waives any claims it may have
suggesting that a federal officer did anything wrong, much less injure anyone, including
Crescent Hospital, and hereby expressly waives same. Crescent Hospital further denies
that any Crescent Hospital patients/ Unitedhealthcare customers were federal officers and
does not and will not seek any monies from Unitedhealthcare for its failure to pay for same.
Further, if any Crescent Hospital patient/ Unitedhealthcare customer had a FEHBA health
insurance policy, Crescent Hospital hereby expressly eliminates and separates that
patient(s) and corresponding medical bill(s) for treatment from this lawsuit and does not
seek and will not accept a single cent for the failure of Unitedhealthcare to pay Crescent
Hospital same. Crescent Hospital expressly waives same.

XI. JURY DEMAND

83. Plaintiff asserts that its damages exceed that necessary for a trial by jury and,
therefore, requests a jury trial.

XI. PRAYER

WHEREFORE, Plaintiff, Crescent Hospital, prays that Unitedhealthcare be served
with a copy of this Petition, and after all legal delays and due proceeding had before a jury,
there by judgment in favor of Crescent Hospital and against Unitedhealthcare of Louisiana,

Inc., for the amount of damages proved at trial, together with legal interest, all costs of

Page 16 of 17

 
| Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 17 of 42

. these proceedings, and for all other relief, including, but not limited to attorneys’ fees, as
are appropriate.

Respectfully submitted,

  
 

GIBBY RY; Td

 

GILBERT V. ANDRY, IV (LSBA # 20056)
828 Baronne Street

New Orleans, LA 70113

Telephone: (504) 522-1000

Facsimile: (504) 522-8000

PLEASE SERVE:

Unitedhealthcare of Louisiana, Inc. ERR- $732 /

Through its Agent for Service of Process

C T Corporation system . qt 2g Slo.

8550 United Plaza Boulevard
Baton Rouge, LA 70809

Page 17 of 17
Case 2:19-cv- 12586- MVL- DMD Document 1-8 Filed 09/13/19 Page 18 of 42

LOUISIANA CIVIL CASE REPORTING
Civil Case Cover Sheet - LA. R.S. 13:4688 and
Part G, §13, Louisiana Supreme Court General Administrative Rules

This civil case cover sheet shall be completed by counsel for the petitioner, counsel’s authorized
representative, or by the self-represented litigant (if not represented by counsel) and submitted with the
original petition filed with the court. The information should be the best available at the time of filing.
| This information does not constitute a discovery request, response or sipplemieatation, and is not
admissible at trial. (o4O
FILED FOR RECORD D4. 19) (2019 1610-54

. 7. Shelley hf. idauterar, DY CLERK
Suit Caption: JEFFERSON PARISH, L&

 

Crescent City Surgical Centre’ ys, Unitedhealthcare of Louisiana, Inc.
Court: 24th Judicial District Docket Number: / G 4 / > O
Parish of Filing: Jefferson Filing Date: 3/29/2019

 

Name of Lead Petitioner’s Attorney: Gllbert V. Andry, IV

 

Name of Self-Represented Litigant:

 

Number of named petitioners: _4 Number of named defendants: _1

Type of Lawsuit: Please check the categories which most appropriately apply to this suit
(no more than 3 categories should be checked):

   

(_JAuto: Personal Injury (J Auto: Property Damage

JAuto: Wrongful Death - {_] Auto: Uninsured Motorist

Asbestos: Property Damage (_] Asbestos: Personal Injury/Death
_ (Product Liability [_] Premise Liability

Cntentional Bodily Injury (_] Intentional Property Damage

(lintentional Wrongful Death (_] Unfair Business Practice

[Business Tort [-] Fraud

[Defamation (_] Professional Negligence

(Environmental Tort _ (2) Medical Malpractice

[| Intellectual Property - (_] Toxic Tort

(_] Legal Malpractice [_] Other Tort (describe below)

(_] Other Professional Malpractice CL Reclubition

[_] Maritime p—: Y

(_] Wrongful Death

[_jGeneral Negligence 2 10 TED

Please briefly describe the nature of the litigation in one sentence of additional detail:

Following the completion of this form by counsel, counsel’s representative, or by the self-represented
litigant, this document will be submitted to the Office of the Judicial Administrator, Supreme Court of
Louisiana, by the Clerk of Court. fi 4

  
 
 
 

Name, address and contact information of person completing for 1 p- 2
fory

Name Gilbert V. Andry, IV Signatine f

Address Gibby Andry, The Andry Law Firm, LLC 828 Baronne Street, New Orleans, LA 70113

Phone number; 504-522-1000 E-mail address: gandry@gibbyandrylaw.com

 
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 19 of 42

2474 JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON
STATE OF LOUISIANA
No. 793,775 DIVISION: C
CRESCENT CITY SURGICAL CENTRE
VERSUS

UNITEDHEALTHCARE OF LOUISIANA, INC.
FILED:

 

DEPUTY CLERK

UNITEDHEALTHCARE’S ANSWER, DEFENSES, AND IN RESPONSE TO
PLAINTIFF’S PETITION FOR DAMAGES

NOW COMES Defendant, UnitedHealthcare of Louisiana, Inc., and answers the Petition

for Damages filed by Plaintiff, Crescent City Surgical Centre, LLC, as follows:
ANSWER

Answering the specific allegations of the Petition, Defendant avers:
l. Defendant denies the allegations of Paragraph I, including subparagraph A, except to
admit that UnitedHealthcare is a Louisiana corporation licensed to do and doing business in the
State of Louisiana.
2. Defendant denies the allegations in Paragraph 1 of the Petition.
3. Paragraph 2 of the Petition contains legal conclusion that require no response from
Defendant. To the extent a response is required, Defendant denies the allegations in Paragraph 2
of the Petition.
4, Paragraph 3 of the Petition contains legal conclusion that require no response from
Defendant. To the extent a response is required, Defendant denies the allegations in Paragraph 3
of the Petition.
3. Paragraph 4 of the Petition contains legal conclusion that require no response from
Defendant. To the extent a response is required, Defendant denies the allegations in Paragraph 4
of the Petition.
6. Defendant denies the allegations in Paragraph 5 of the Petition.

7. Defendant denies the allegations in Paragraph 6 of the Petition.

24th E-Filed: 06/07/2019 16:58:29 Case: 793775 Div:O Atty:037862 HUNTER J SCHOEN

 

 
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 20 of 42

8.

Paragraph 7 of the Petition contains legal conclusions that require no response from

Defendant. To the extent a response is required, Defendant denies the allegations of Paragraph 7

of the Petition, except to admit that it is domiciled in the State of Louisiana.

9.

Defendant denies the allegations in Paragraph 8 of the Petition for lack of information

sufficient to justify a belief herein.

10.

Defendant denies the allegations in Paragraph 9 of the Petition, except to admit that

Crescent is not within UnitedHealthcare’s network of providers.

i,

With regard to the allegations in Paragraph 10 of the Petition, Defendant admits that it

administers or insures employee health and welfare benefit plans insuring individuals pursuant to
the terms and conditions of the specific plans. Because Plaintiff has not identified the
UnitedHealthcare insureds who have allegedly received services from Plaintiff, Defendant denies

the remaining allegations in Paragraph 10 of the Petition for lack of information sufficient to

justify a belief herein

12.

Defendant denies the allegations in Paragraph 11 of the Petition for lack of information

sufficient to justify a belief herein.

13.

14.

15.

16.

17.

18,

Defendant denies the allegations in Paragraph 12 of the Petition.
Defendant denies the allegations in Paragraph 13 of the Petition.
Defendant denies the allegations in Paragraph 14 of the Petition.
Defendant denies the allegations in Paragraph 15.
Defendant denies the allegations in Paragraph 16.

Defendant denies the allegations in Paragraph 17 of the Petition for lack of information

sufficient to justify a belief herein.

19.

20.

Defendant denies the allegations in Paragraph 18 of the Petition.

Paragraph 19 of the Petition contains legal conclusion that require no response from

Defendant. To the extent a response is required, Defendant denies the allegations in Paragraph 19

of the Petition.

21. Defendant denies the allegations in Paragraph 20.

22. Defendant denies the allegations in Paragraph 21 of the Petition.

23. Defendant denies the allegations contained in Paragraph 22 of the Petition.
24, Defendant denies the allegations contained in Paragraph 23 of the Petition.
25. Defendant denies the allegations in Paragraph 24 of the Petition.

24th E-Filed: 06/07/2019 16:58:29 Case: 793775 Div:O Atty:037862 HUNTER J SCHOEN

 

 
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 21 of 42

26. Defendant denies the allegations in Paragraph 25 of the Petition.

27. Defendant denies the allegations in Paragraph 26 of the Petition.

28. Defendant denies the allegations Paragraph 27 of the Petition.

29. Defendant denies the allegations in Paragraph 28 of the Petition.

30. Defendant denies the allegations in Paragraph 29 of the Petition.

31. In response to Paragraph 30 of the Petition, Defendant incorporates by reference its
responses to Paragraphs 1-29 if the Petition, specifically including all denials, as if fully restated
herein.

32. Paragraph 31 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 31 of the Petition and avers that Crescent does not have any independent state law
claims against Defendant.

33. Paragraph 32 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 32 of the Petition and avers that Crescent does not have any independent state law
claims against Defendant.

34. Paragraph 33 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 32 of the Petition and avers that Crescent does not have any independent state law
claims against Defendant.

35. The allegations in Paragraph 34 do not require a response from Defendant as written. To
the extent a response is required, Defendant denies the allegations of Paragraph 34 of the
Petition.

36. Paragraph 35 of the Petition contains legal conclusions and vague allegations that do not
require a response from Defendant. To the extent a response is required, Defendant denies the
allegations of Paragraph 35 of the Petition.

37. Paragraph 36 of the Petition, including subparagraphs A. through R., contains legal
conclusions that do not require a response from Defendant. To the extent a response is required,
Defendant denies the allegations in Paragraph 36 of the Petition, including subparagraphs A.

through R.

24th E-Filed: 06/07/2019 16:58:29 Case: 793775 Div:O Atty:037862 HUNTER J SCHOEN

 

 
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 22 of 42

38. In response to Paragraph 37 of the Petition, Defendant incorporates by reference its
responses to Paragraphs 1-36 of the Petition, specifically including all denials, as if fully restated
herein.

39. Paragraph 38 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 38 of the Petition and avers that Crescent does not have any independent state law
claims against Defendant.

40. Paragraph 39 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 39 of the Petition.

41. Paragraph 40 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 40 of the Petition.

42. Defendant denies the allegations in Paragraph 41 of the Petition.

43, Defendant denies the allegations in Paragraph 42 of the Petition.

44. Defendant denies the allegations in Paragraph 43 of the Petition.

45. In response to Paragraph 44 of the Petition, Defendant incorporates by reference its
responses to Paragraphs 1-43 of the Petition, specifically including all denials, as if fully restated
herein.

46. Paragraph 45 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 45 of the Petition and avers that Crescent does not have any independent state law
claims against Defendant.

47, Paragraph 46 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 46 of the Petition.

48. Defendant denies the allegations in Paragraph 47 of the Petition.

49. Defendant denies the allegations in Paragraph 48 of the Petition.

50. Defendant denies the allegations in Paragraph 49 of the Petition.

51. Defendant denies the allegations in Paragraph 50 of the Petition.

24th E-Filed: 06/07/2019 16:58:29 Case: 793775 Div:O Atty:037862 HUNTER J SCHOEN

 
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 23 of 42

52. In response to Paragraph 51 of the Petition, Defendant incorporates by reference its
responses to Paragraphs 1-50 of the Petition, specifically including all denials, as if fully restated
herein.

53. Paragraph 52 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 52 of the Petition and avers that Crescent does not have any independent state law
claims against Defendant.

54. Paragraph 53 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 53 of the Petition.

55. Defendant denies the allegations in Paragraph 54 of the Petition.

56. Defendant denies the allegations in Paragraph 55 of the Petition.

57. Defendant denies the allegations in Paragraph 56 of the Petition.

58. Paragraph 57 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 57 of the Petition,

59. Defendant denies the allegations in Paragraph 58 of the Petition.

60. Defendant denies the allegations in Paragraph 59 of the Petition.

61. In response to Paragraph 60 of the Petition, Defendant incorporates by reference its
responses to Paragraphs 1-59 if the Petition, specifically including all denials, as if fully restated
herein.

62. Paragraph 61 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 61 of the Petition and avers that Crescent does not have any independent state law
claims against Defendant.

63. Paragraph 62 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 62 of the Petition.

64. Paragraph 63 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of

Paragraph 63 of the Petition.

 

 

24th E-Filed: 06/07/2019 16:58:29 Case: 793775 Div:O Atty:037862 HUNTER J SCHOEN
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 24 of 42

65. Paragraph 64 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 64 of the Petition.

66. Paragraph 65 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 65 of the Petition.

67. Paragraph 66 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 66 of the Petition.

68. Paragraph 67 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 67 of the Petition.

69. Defendant denies the allegations in Paragraph 68 of the Petition.

70. Paragraph 69 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 69 of the Petition.

71. Paragraph 70 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 70 of the Petition.

72. Defendant denies the allegations in Paragraph 71 of the Petition.

73. Paragraph 72 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 72 of the Petition and avers that Crescent does not have any independent state law
claims against Defendant.

74. Paragraph 73 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 73 of the Petition and avers that Crescent does not have any independent state law
claims against Defendant.

75. Paragraph 74 of the Petition does not require a response from Defendant. To the extent a

response is required, Defendant denies the allegations in Paragraph 74 of the Petition.

 

 

24th E-Filed: 06/07/2019 16:58:29 Case: 793775 Div:O Atty:037862 HUNTER J SCHOEN
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 25 of 42

76. Paragraph 75 of the Petition does not require a response from Defendant. To the extent a
response is required, Defendant denies the allegations in Paragraph 75 of the Petition.

77. Paragraph 76 of the Petition does not require a response from Defendant. To the extent a
response is required, Defendant denies the allegations in Paragraph 76 of the Petition.

78. Paragraph 77 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 77 of the Petition and avers that Crescent does not have any independent state law
claims against Defendant.

79. Paragraph 78 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 78 of the Petition and avers that Crescent does not have any independent state law
claims against Defendant.

80. Paragraph 79 of the Petition does not require a response from Defendant. To the extent a
response is required, Defendant denies the allegations of Paragraph 79 of the Petition.

81. Paragraph 80 of the Petition does not require a response from Defendant. To the extent a
response is required, Defendant denies the allegations of Paragraph 80 of the Petition.

82. Paragraph 81 of the Petition contains legal conclusions that do not require a response
from Defendant. To the extent a response is required, Defendant denies the allegations of
Paragraph 81 of the Petition and avers that Crescent does not have any independent state law
claims against Defendant.

83. Paragraph 82 of the Petition does not require a response from Defendant. To the extent a

response is required, Defendant denies the allegations in Paragraph 82 of the Petition.

84. Paragraph 83 of the Petition does not require a response from Defendant. To the extent a

response is required, Defendant denies the allegations in Paragraph 83 of the Petition.

85. Defendant denies the allegations in the prayer for relief of the Petition, and Defendant
asserts that Plaintiff is not entitled to any relief from Defendant.

86. Defendant denies the allegations in the subheadings of the Petition.

87. Defendant denies all allegations not specifically admitted herein.

24th E-Filed: 06/07/2019 16:58:29 Case: 793775 Div:O Atty:037862 HUNTER J SCHOEN

 

 
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 26 of 42

DEFENSES
AND NOW, FURTHER ANSWERING Plaintiffs Petition, Defendant asserts the
following defenses, but does not assume any burden of production or proof unless required by
law:
FIRST DEFENSE
Plaintiff's claims are completely preempted by the Employee Retirement Income
Security Act of 1974 (“ERISA”).
SECOND DEFENSE
Plaintiff's claims are barred, in whole or in part, by prescription, preemption, peremption,
and/or the applicable statute of limitations, including but not limited to La. C.C. art. 3492, the
former La. R.S. § 51:1409(E), and the statutes of limitations applicable to ERISA claims
pursuant to the terms and conditions of the relevant health and welfare benefit plans.
THIRD DEFENSE
Defendant did not owe Plaintiff a duty regarding information about the rate it may pay
for the health care services Plaintiff rendered to individuals covered by employee health and
welfare benefit plans insured or administered by UnitedHealthcare before Plaintiff rendered the
services.
FOURTH DEFENSE
Defendant did not breach any duty it allegedly owed to Plaintiff relating to the rate it
would pay for the health care services rendered to patients because it supplied Plaintiff with
correct information from which Plaintiff knew or should have known that it only intended to pay
Plaintiff pursuant to the terms and conditions of the individuals’ health and welfare benefit plans.
FIFTH DEFENSE
No contract or oral contract existed between Plaintiff and Defendant regarding the rate
Defendant would pay Plaintiff for health care services to be rendered or already rendered.
SIXTH DEFENSE
No oral contract exists between Plaintiff and Defendant because there was no offer or
acceptance or any meeting of the minds relating to the rate Defendant would pay for the health

care services at issue.

24th E-Filed: 06/07/2019 16:58:29 Case: 793775 Div:O Atty:037862 HUNTER J SCHOEN

 

 
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 27 of 42

SEVENTH DEFENSE

Plaintiff cannot prove that the individuals who communicated entered into any oral
contract relating to the rate Defendant would pay Plaintiff for the health care services rendered or
that they had the capacity or authority to do so.

EIGHTH DEFENSE

Defendant paid all amounts it was obligated to pay pursuant to the terms and conditions

of the individual health and welfare benefit plans.
NINTH DEFENSE

Plaintiff cannot prove the existence of any oral contract with Defendant through the
testimony of at least one witness and other corroborating circumstances as required by La. Civ.
Code art. 1846.

TENTH DEFENSE

The alleged representations made via any web portal, if any, did not establish a contract

between Plaintiff and Defendant.
ELEVENTH DEFENSE

The alleged actions of the parties were insufficient to establish offer and acceptance as

required to create an enforceable contract.
TWELFTH DEFENSE

Alternatively, to the extent a contract existed, and Defendant breached such contract, its

breach was not intentional or in bad faith.
THIRTEENTH DEFENSE

Plaintiff cannot recover attorney’s fees as there is no applicable statute or contract

providing for such, as required by law.
FOURTEENTH DEFENSE

Alternatively, to the extent it is found that a contract existed between Plaintiff and
Defendant regarding the rate it would pay for health-care services prior to the services being
rendered, Defendant | all of its obligations under the applicable agreement with
Plaintiff, including the payment of all amounts due under the same.

FIFTEENTH DEFENSE
Alternatively, to the extent it is found that a contract existed between Plaintiff and

Defendant regarding the rate it would pay for health care services prior to the services being

24th E-Filed: 06/07/2019 16:58:29 Case: 793775 Div:O Atty:037862 HUNTER J SCHOEN

 

 
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 28 of 42

rendered, the parties modified and/or altered the terms of the contract through their conduct,
including but not limited to Plaintiff's repeated acceptance of payment from Defendant for health
care services rendered.
SIXTEENTH DEFENSE
Plaintiff cannot show any conduct by Defendant that was fraudulent, a misrepresentation,
deceptive, or otherwise unethical. Therefore, Plaintiff cannot maintain an action under the
Louisiana Unfair Trade Practices Act.
SEVENTEENTH DEFENSE
Plaintiff's Louisiana Unfair Trade Practices Act is groundless and has been brought in
bad faith; accordingly, Defendant is entitled to attorney’s fees and costs pursuant to La. R.S. §
51:1409(A).
EIGHTEENTH DEFENSE
Defendant did not misrepresent the rate it would pay for the health care services
rendered. To the extent Defendant represented any information to Plaintiff regarding the rate of
pay, it represented that payment is generally made pursuant to the terms of the applicable health
care plans.
NINETEENTH DEFENSE
Plaintiff did not rely on any representation Defendant allegedly made to its detriment or
in its determination regarding whether to render treatment to patients.
TWENTIETH DEFENSE
Plaintiff cannot prove that it suffered actual damages as a result of its alleged reliance on
any alleged representations made by Defendant or by any alleged breach of duty or oral contract
because Defendant paid Plaintiff a reasonable rate for the services rendered.
TWENTY-FIRST DEFENSE
Plaintiff's alleged damages were not caused by its alleged reliance on representations
made by Defendant or by any alleged breach of duty or oral contract because Plaintiff would
have rendered the health care services that were rendered even if it had known that Defendant
intended only to pay it pursuant to the terms of the applicable patients’ health care plans.
TWENTY-SECOND DEFENSE
Defendant did not owe a duty to it to disclose information as required for a claim of fraud

by silence or inaction.

10

24th E-Filed: 06/07/2019 16:58:29 Case: 793775 Div:O Atty:037862 HUNTER J SCHOEN

 

 
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 29 of 42

TWENTY-THIRD DEFENSE
Any alleged representation on behalf of Defendant was made in good faith without the
intention to obtain an unjust advantage or to cause a loss or inconvenience to Plaintiff.
TWENTY-FOURTH DEFENSE
Any recoupment by Defendant was proper and in accordance with the law, including the
provisions of La. R.S. § 22:1838.
TWENTY-FIFTH DEFENSE
Defendant asserts all terms and conditions and defenses in the health and welfare benefit
plans between it and its members. Accordingly, the health and welfare benefit plans between
Defendant and its members establish Defendant’s payment obligations to insureds and preempt
Plaintiff's claims.

TWENTY-SIXTH DEFENSE

 

Plaintiffs claims are premature to the extent Plaintiff has failed to satisfy all conditions
precedent to suit as set forth in Defendant’s health and welfare benefit plans.

TWENTY-SEVENTH DEFENSE

 

Plaintiff has waived or is estopped by its own conduct from seeking to recover the
damages sought in the Petition.
TWENTY-EIGHTH DEFENSE
Plaintiff's claims are barred, in whole or in part, under the principles of notification,
acquiescence, release and/or setoff.
TWENTY-NINETH DEFENSE
Any reliance by Plaintiff on representations allegedly made by Defendant was not
reasonable or justified.
THIRTIETH DEFENSE
Defendant owed no duty to Plaintiff,
THIRTY-FIRST DEFENSE
Defendant did not breach any duty owed to Plaintiff, including but not limited to any duty
set forth by contract, quasi contract, law, or equity.
THIRTY-SECOND DEFENSE
The claims asserted by Plaintiff have been properly adjudicated in accordance with the

members’ plan and benefit documents and no additional amounts are owed.

11

 

 

24th E-Filed: 06/07/2019 16:58:29 Case: 793775 Div:O Atty:037862 HUNTER J SCHOEN
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 30 of 42

THIRTY-THIRD DEFENSE

Plaintiff's claims are premature, as it has failed to satisfy all conditions precedent to suit

as set forth in the applicable member and benefit plan documents,
THIRTY-FOURTH DEFENSE

Defendant is not liable for any amount owed and not paid to Plaintiff that is the
responsibility and obligation of Defendant’s plan beneficiaries, including but not limited to
copays, deductibles, and co-insurance.

THIRTY-FIFTH DEFENSE
Defendant owes no duty or obligation to Plaintiff to the extent that Plaintiff did not
comply with the requirements of Defendant's plans and/or did not seek pre-authorization or pre-
approval for services or payment related to Plaintiffs claims.
THIRTY-SIXTH DEFENSE
Plaintiff's agreement with its patients to accept and honor any in-network amounts and/or
to accept any in-network co-payments, deductibles, and co-insurance acted as a waiver,
renunciation, and/or rescission of any alleged agreements with Defendant.
THIRTY-SEVENTH DEFENSE
Plaintiff's claims are barred to the extent it failed to mitigate its damages.
THIRTY-EIGHTH DEFENSE
The scious allegedly owed by Defendant and sought by Plaintiff are excessive, unfair,
and above reasonable and customary amounts.
THIRTY-NINTH DEFENSE
Plaintiff's waiver of any rights it has under any and all federal laws, either independently
or on behalf of its patients, acts as a complete bar of recovery as it has no independent state law
claim against Defendant.

Defendant specifically reserves its right to further amend and amplify these answers and
defenses as discovery may warrant.

WHEREFORE, Defendant prays that this Answer be deemed good and sufficient and,
after due proceedings are had herein, there be judgment in favor of Defendant and against
Plaintiff, rejecting all of Plaintiff's demands and dismissing Plaintiff's Petition with prejudice, at
its sole cost; and, that the Court award Defendant costs and such other equitable relief to which it

may be entitled.

12

 

 

24th E-Filed: 06/07/2019 16:58:29 Case: 793775 Div:O Atty:037862 HUNTER J SCHOEN
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 31 of 42

Respectfully submitted,

ADAMS AND REESE LLP

SS

WILLIAM B. GAUDET (#1374)
ELIZABETH A. ROUSSEL (#27943)
SARA C. VALENTINE (#30773)
HUNTER J. SCHOEN (#37682)

701 Poydras Street

Hancock Whitney Center, Suite 4500
New Orleans, LA 70139

Telephone: (504) 581-3234
Facsimile: (504) 566-0210

Counsel for Defendant,
UnitedHeaithcare of Louisiana, Inc.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the above and foregoing pleading has been served

upon all counsel of record by hand delivery, facsimile, electronic mail, and/or by depositing

same in the United States mail, properly addressed, and first class postage prepaid this + day

of June 2019.

Ss

HUNTER J. SCHOEN

13

24th E-Filed: 06/07/2019 16:58:29 Case: 793775 Div:O Atty:037862 HUNTER J SCHOEN

 

 
| Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 32 of 42

FILED FOR RECORD OFrlor20tS 15:06:43
lanig B. Bryant, DY CLERE

JEFFERSON PARISH, LA p\\ “NG

2474 JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON
STATE OF LOUISIANA
No. 793,775 DIVISION: ©
CRESCENT CITY SURGICAL CENTRE
VERSUS
UNITEDHEALTHCARE OF LOUISIANA, INC.

FILED:

 

DEPUTY CLERK

EX PARTE CONSENT MOTION FOR ENTRY OF AGREED PROTECTIVE ORDER

 

NOW COMES Defendant, UnitedHealthcare of Louisiana, Inc., who herewith informs
the Court that the parties have agreed upon a protective order to govern the procedures for
maintaining the confidentiality of certain documents to be produced and disclosed in connection
with this proceeding. The parties have agreed to the terms and provisions of the Protective Order,
attached hereto as Exhibit “A”, and collectively consent to entry of the Protective Order by this
Court. Wherefore, Defendant, with the consent of Plaintiff, Crescent City Surgical Centre, prays
that the Protective Order, attached hereto as Exhibit “A”, be entered by the Court in accordance

with Louisiana Civil Code Article 1426,

Respectfully submitted,

ADAMS AND REESE LLP

JL

WILLIAM B. GAUDET (#1374)

ELIZABETH A. ROUSSEL (#27943)
_ SARA C. VALENTINE (#30773)

HUNTER J. SCHOEN (#37682)

701 Poydras Street

Hancock Whitney Center, Suite 4500

New Orleans, LA 70139

Telephone: (504) 581-3234

Facsimile: (504) 566-0210

Counsel for Defendant,

UnitedHealthcare of Louisiana, Inc.

 

 
 

Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 33 of 42

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the above and foregoing pleading has been served
upon all counsel of record by hand delivery, facsimile, electronic mail, and/or by depositing

same in the United States mail, properly addressed, and first class postage prepaid this 16th day

o>

HUNTER J. SCHOEN

of July, 2019,

 

 

 
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 34 of 42

24™ JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON
STATE OF LOUISIANA
NO, 793,775 DIVISION: C
CRESCENT CITY SURGICAL CENTRE
VERSUS
UNITEDHEALTHCARE OF LOUISIANA, INC.

FILED:

 

DEPUTY CLERK

ORDER

 

Considering the Ex Parte Consent Motion for Entry of Agreed Protective Order on behalf
of Defendant, UnitedHealthcare of Louisiana, Inc.;
IT IS HEREBY ORDERED that Defendant’s motion is GRANTED and that the

Protective Order, attached as Exhibit A to the Ex Parte Consent Motion for Entry of Agreed

Protective Order, be entered and signed by this Court in accordance with Louisiana Civil Code

Article 1426;

Gretna, Louisiana, this | ly day of 2019.
Ape bho. Flerdr
v JUBGE ()

| OO

 
 

Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 35 of 42

DOL

FILED FOR RECORD OFr1 62019 15-06:
lane 8 Bryant, DY CLERE Soot?

JEFFERSOM PARISH, LA

2478 JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON
STATE OF LOUISIANA
No. 793,775 DIVISION: O
CRESCENT CITY SURGICAL CENTRE
VERSUS |
UNITEDHEALTHCARE OF LOUISIANA, INC.

FILED:

 

DEPUTY CLERK

PROTECTIVE ORDER

NOW INTO COURT, through undersigned counsel, come plaintiff, Crescent City
Surgical Centre ("Crescent Hospital"), and defendant, UnitedHealthcare of Louisiana, Inc.,
("United"), (collectively "the Parties") who agree to the following procedures for maintaining the
confidentiality of certain documents to be produced in connection with this proceeding and
information to be disclosed in this proceeding, which agreement is hereby made the order of this

Court.
In consideration of the consent of the Parities, it is hereby ORDERED, ADJUDGED

AND DECREED that the production and exchange of documents and information in this
Litigation shall be governed by the following terms:
DEFINITIONS
1, “ACTION” or “LITIGATION” — means the action captioned Crescent City Surgical
Center v. UnitedHealthcare of Louisiana, Inc, No: 793-775, Division “0”, which is
currently pending in the 24" Judicial District for the Parish of Jefferson Parish, State of

Louisiana.

2. “DOCUMENTS”- means all Documents, ESI, items, or other information, regardless of
the medium or manner generated, stored, or maintained (including, among other things,
testimony, transcripts, or tangible things), that are produced or generated in disclosures or
responses to discovery in this ACTION or LIT IGATION, and any sles, reproductions,

or summaries, and their content.

EXHIBIT

_-

‘tabbles"

 

 
 

 

 

Case 2:19-

10.

11.

Cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 36 of 42

“DISCLOSURE” — means io show, give, produce, make available, reproduce,
communicate, process, paraphrase, summarize, or excerpt, in whole or in part, by any,
means or nips.

“DISCLOSING PARTY” - means the Party that Discloses Confidential Information
produced by any other Party or Person.

“PARTIES” — means Plaintiff and Defendant.

“PARTY” — means any of the Parties.

“PRODUCING PARTY” — means the Party or Person, including non-parties, that has
produced Confidential Information or any of non-party’s parents, subsidiaries, or
affiliated entities.

“PERSON” — means any natural person, partnership, corporation, association or other
legal entity, as well as its parents, subsidiaries, affiliates, board members, officers,
employees, agents, attorneys, and representatives.

“PROTECTED HEALTH INFORMATION” or “PHI? — means any information in a
medical record that can be used to identify an individual, and that was created, used, or
disclosed in the course of providing a health care service, including but not limited to
Social Security numbers, names, etc. For the purpose of this litigation, this definition
shall explicitly exclude billing information.

“CONFIDENTIAL INFORMATION" — means any information of any — kind or
character that is designated as "Confidential Information" by any of the supplying or
receiving Parties, whether it be a document, information revealed during a deposition,
information revealed in an interrogatory answer or otherwise. In designating information
as "Confidential Information," a party shall make such designation only as to that
information that it, in good faith, thinks contains confidential information that is based
upon good faith factual basis.

"QUALIFIED PERSONS" as used herein, means:

(a) Attorneys identified in the signature block below for the Parties to this
Agreement in this Litigation and employees of such attorneys to whom it
is necessary that the material be shown for purposes of this Litigation, not
any other lawsuits or pending actions, regardless if parties to that action
are the same or similar to this Litigation.

 
 

 

 

 

Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 37 of 42

(b) Actual or potential independent technical experts or consultants in this
Litigation, who have agreed to be bound by the terms of this Agreement
by signing a form substantially similar to Exhibit A, which shall be kept
on file by the attorney retaining the expert of consultant in this Litigation;

(c) The Parties to this Agreement or Party representatives and in-house
counsel for each party and current employees of the Parties to this action
who are actively involved in the prosecution or defense of this ACTION.
For any party without in-house counsel, a representative assigned by that
party to assist in providing current advice to the prosecution of this action.

(d) The Court and/or any mediator, settlement judge, or other person
appointed, assigned, or engaged by the Parties or the Court to attempt to
resolve all or part of the issues on this action; and

(e) Any other person designated as a Qualified Person by order of the
Court, after notice and hearing to all Parties.

(f) Litigation support personnel involved in the Action, including court
reporters, court videographers, Persons providing data management
and analysis services, and copy vendors (but all copies and data shall
remain confidential.

TERMS

 

1. All Confidential Information produced or exchanged in the course of this
Litigation shall be used solely for the purpose of preparation and trial of this Litigation and for ~
no other purpose whatsoever, and shall not be disclosed to any person, except in accordance with

the terms hereof
2. All PHI produced or exchanged in the course of this Litigation shall be presumed

to be confidential and shall be redacted or filed under seal if filed, attached to, or introduced in
re connection with any pleading or submission to the Court.
fn 3. The Protections conferred by this Stipulated Protective Order cover not only
Protected Material (as defined above), but also: (1) any information copied or extracted from
Protected Material; (2) all copies, excerpts, summaries or compilations of Protected Material;
and (3) any testimony ,conversations, or presentations by Parties or their Counsel that might
reveal Protected Material, However, the re conferred by this Stipulated Protective order
do not cover the following information: (a) any information that is in the public domsin at the
time of disclosure fo a Receiving Party or that becomes part of the public domain after its
disclosure to a Receiving Party as a result of publication not involving a violation of this Order;
and (b) any information disclosed from a source who obtained the information lawfully and who
was under no obligation of confidentiality. Any use of Protected Information at trial shall be

governed by a separate agreement or order.
 

Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 38 of 42

4. Documents produced in this Litigation may be designated by any party or Parties
as Confidential Information by marking each page of the document(s) with a stamp stating
"Confidential." In lieu of marking the original of a document, if the original is not produced, the
designating party may mark the copies that are produced.

5. Information disclosed at a deposition may be designated by any party as
Confidential Information by indicating, on the record at the deposition or in writing within 30days
of receipt of the transcript, that the testimony is Confidential and is subject to the provisions of
this Agreement. Depostiten testimony shall be considered Confidential Information until 30 days
have elapsed after receipt of the transcript by the Parties.

6. Confidential Information shall not be disclosed or made available by the receiving
person to persons other than Qualified Persons. Copies of Confidential Information may be
made, or exhibits precared, by independent copy services, printers or illustrators for the purpose
of this Litigation, but all copies continue to be Confidential Information.

7. Nothing in this Agreement shall prohibit Confidential Information from being
disclosed to a' witness during a deposition in this Litigation if such disclosure is reasonably
necessary for completion of the deposition. Nevertheless, such witness shall not be allowed to
take any document containing Confidential Information outside the room in which the deposition
is taking place, and the witness shall be advised that the information is Confidential, shall not be

. disclosed by him to anyone, and is subject to the terms of this Agreement. The parties will have
seven days after receipt of a deposition the opportunity to designate in good faith portions of
same as confidential.

8. Documents unintentionally produced without designation as "Confidential" may be
retroactively designated as Confidential by notice, in writing, to the other Parties. All such
documents shall be treated appropriately under the terms of this Agreement from the date written
notice of the designation is provided to the receiving party. Upon receipt of properly marked
material, the receiving party shall immediately inform the producing party and return or destroy
the unmarked copies.

9. All documents to be inspected shall be treated as Confidential during inspection
and until copies of such documents are provided to the inspecting party. At the time of copying

for all receiving Parties, all such inspected documents, to be entitled to protection under the

 
 

Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 39 of 42

 

Agreement, shall be stamped prominently by the producing party as provided by Paragraph 4
above.

10. To the extent that any Person creates, develops, or otherwise establishes on any
digital or analog machine-readable device, recording media, computers, discs, networks, or
tapes, any information, files, databases, or programs that contain Confidential Information, that
Person and/or its counsel must take all necessary steps to insure that access to that device or
media is restricted to those Persons, who, by the terms of this Order, are permitted to receive
such Confidential Information.

11. Nothing herein shall prevent any counsel of record in this Litigation, to the extent
legally permissible, from utilizing Confidential Information in the examination or cross-
examination of any person in this Litigation who is indicated on the document as being an .
author, source or recipient of the Confidential Information, irrespective of which party produced
such information.

12. A party shall not be obligated to challenge the propriety of a designation as
Confidential at the time made, and failure to do so shall not preclude a subsequent challenge thereto.
In the event that any party to this Litigation disagrees at any stage of these proceedings with the
designation of any information as Confidential or with the designation of any person as a Qualified
Person, the Parties shall first try to resolve such dispute in good faith on an informal basis, such as
production of redacted copies. If the dispute cannot be resolved, the objecting party may invoke
this Agreement by objecting, in writing, to the party who has designated the information as
Confidential. The designating party shall move the Court for an order preserving the designated
status of such information or Qualified Person within 14 days of receipt of the written objection,
and failure to do so shall terminate the status of such information or person. As to any
information or Qualified Person for which such a Motion is filed, the information or person shall
retain its status until 10 days after the Court’s order requiring the Producing Party to produce as
non-confidential, after which the Producing Patty. shall re-designate and reproduce the
documents as appropriate.

13. The Parties may, by written signed stipulation, provide for exceptions to this

Agreement, and any party may seek an order modifying this Agreement to the extent legally

permissible.

 
 

| Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 40 of 42

14. To the extent additional parties are added to this Litigation, they shall be subject to
this Order unless, by adversary motion, the Court orders otherwise.

15. The designation of a document as Confidential under the terms of this Agreement
| will not alter the burden of proof on the issue of confidentiality if such designation is challenged.

Instead, the burden of proof will be determined under the applicable law.

 

16. Nothing shall be designated as Confidential Information, aiid information of a
sensitive nature, information that is commercially valuable or information that, if disclosed to
persons of knowledge in the area, would reveal a trade secret, proprietary information or other
financial, technical or business advantages of the designating party or that is protected under the
Health Insurance Portability and Accountability Act of 1996 ("HIPAA"), its progeny and
regulations thereunder. Nothing shall be regarded as Confidential Information if it either: (a) is in
the public domain at the time of disclosure, as evidenced by a written document; (b) becomes part
of the public domain, through no fault of the producing party, as evidenced by a written document;
or (c) is lawfully received at a later date by the receiving party from a third party without restriction
as to disclosure, provided such third party has the right to make the disclosure to the receiving party -
if the information produced by the third party has been previously designated as confidential by the
party, the party has the right to sigs the information produced by that third party as confidential
subject to the terms enumerated herein. .

17. No pleadings, affidavits, briefs, memoranda of law or other paper filed in Court
may contain disclosure of any Confidential Information, except as follows. In the event a party
wishes to attach any Confidential Information to any affidavits, briefs, memoranda of law or
other papers filed in Court, that party shall file the Confidential documents under seal with a
copy of this Order. Portions of transcripts containing testimony that has been designated
confidential shall be marked “CONFIDENTIAL” and shall be subject to the provisions of this
Agreement.

18. Contents of Confidential documents may be disclosed to witnesses at a deposition
and the trial of this Litigation, subject to timely objection, who agree to be subject to the
provisions of this Agreement, at which time counsel introducing the Confidential document shall
indicate on the record that the testimony is confidential and subject to the provisions of this

Agreement.

 
 

Case 2:19-cv-12586-MVL-DMD- Document 1-8 Filed 09/13/19 Page 41 of 42

19, Even after final disposition of this litigation, the confidentiality obligations
imposed by this Order shall remain in effect until a Designating Party agrees otherwise in writing
or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
dismissal of all claims and defenses in this action, with or without prejudice; and (2) final
judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials or
other reviews of this action, including the time limits for filing any motions or applications for
extension of time pursuant to applicable law.

20. Within 90 days after conclusion of this Litigation and any appeal thereof, any
document or material designated Confidential, including all reproductions in the possession of
any Qualified Person, shall be returned to the producing party at the expense of the party
claiming confidentiality, except as this Court may otherwise order. As far as the provisions of
this Agreement or of any protective order entered in this action restrict the disclosure or use of
information, such provisions shall continue to be binding after the conclusion of this Litigation.

21, Any party designating any person as a Qualified Person, to the extent such persons
meets those qualifications as provided in Paige 3 above, shall have the duty to reasonably
ensure that such person observes the terms of this Agreement and shall be responsible for the
failure of any such person to observe the terms of this Agee:

22. In the event that any person violates the terms of this Order, he may be determined
to be in contempt of Court and subject to any and all fines and penalties available under the law.

23. If any Party receives a subpoena or order demanding the production of any
Material designated hereunder as "Confidential," the Party receiving such subpoena or order
shall, within ten (10) days of the receipt of such request and not less than ten (10) days prior to
the production of any Confidential Material, notify the Designator of such subpoena or order.

24. Nothing in this Agreement in any way negates or constitutes a waiver of any legal
privilege applicable to the documents ee materials previously mentioned, any other objections
made in response to plaintiffs or any co-defendant's request for production, or any other

documents submitted in the confines of this Litigation.

25. Neither this Agreement or Order nor the disclosure of documents shall be deemed
a Concession or determination of the relevance, materiality, or admissibility of the Documents

governed by or disclosed under this Agreement or Order.

 
Case 2:19-cv-12586-MVL-DMD Document 1-8 Filed 09/13/19 Page 42 of 42

Respectfully ee

   

 

aan Vv. ANDRY, IV (LSBA # ane)
828 Baronne Street

New Orleans, LA 70113

Telephone: 504-522-1000

Facsimile: 504-522-8000

Thomas J. Capella (LSBA #22293)
Thomas J. Capella, Attorney at Law, LLC
4928 Jasper Street

Metairie, LA 70006

Thomas M. Flanagan (LSBA # 19519)

Flanagan Partners, LLP

201 St. Charles Ave., Ste. 2405

New Orleans, LA 70170

Counsel for Plaintiff, Crescent City Surgical Centre, LLC

and

ADAMS AND REESE LLP

25

WIL. B. GAUDET (#1374)
ELIZABETH A. ROUSSEL (#27943)
SARA C. VALENTINE (#30773)
HUNTER J. SCHOEN (#37682)

701 Poydras Street

Hancock Whitney Center, Suite 4500
New Orleans, LA 70139

Telephone: (504) 581-3234
Facsimile: (504) 566-0210

Counsel for Defendant,
UnitedHealthcare of Louisiana, Inc.

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the above and foregoing pleading has been served
_ upon all counsel of record by hand delivery, facsimile, electronic mail, and/or by depositing

same in the United States mail, properly addressed, and first class postage prepaid this v4 day

IS5~

HUNTER J. SCHOEN

of July 2019.

 

 
